Title: From John Adams to William Augustine Washington, 11 July 1798
From: Adams, John
To: Washington, William Augustine


To my Fellow Citizens of the County of Westmoreland in the State of Virginia
Gentlemen
Philadelpa. July 11th. 1798

An Address so replete with sentiments purely American and so respectful to me subscribed with the Names of four hundred respectable Citizens of Virginia is to me of inestimable Value—
The declaration that our People are hostile to a Government, made by themselves, for themselves, and conducted by themselves, if it were true, would be a demonstration that the people despise and hate themselves; this inference unnatural and shocking as it seems, is however, always literally true of a corrupted people.
A People thoroughly corrupted loath nothing so much as themselves, and with perfect Justice and reason, for they can have no Enemy so odious and destructive. This I thank God, is not yet the character of the American People, though great pains have been taken, and great expence incurred to make it so—The Citizens bearing the American name and destitute of the American heart are few in number, and wise Laws discreetly executed will speedily cure every Evil flowing from this Source.
The concise portrait of your forefathers is drawn by you with a masterly pencil—Devotion to God, obedience to the precepts of morality, Love of Liberty guided by Love of Order—these principles, planted America, and transmitted down from generation to generation, carried this Nation triumphantly through the last war—These principles can alone preserve this Country from the ambition and avarice of Nations who have territories near us, and these principles still revered, the Sun has not Shone upon that Nation, that can coerce united America into Submission—
Even those whose trade it is to die Love Peace and hate War—when their professional duty does not forbid—Honor however is essential to the happiness of Man. Individuals and Nations are miserable without it. Both had better perish than justly forfeit it—The surest way to preserve peace is to be prepared for War. Yet even this is not infallible and in our case I fully beleive at present will not succeed—a year ago it might have answered—
I have no claims, but on the Justice of my fellow Citizens, for their approbation of Integrity, sincerity and diligence; these ought never to have been disputed—
You obey the Laws, foster the Union of the States: you inspire your children with love of Virtue, of their Country and their God—The necessary consequence is you will die in the last ditch or uphold your nation— For these declarations your Country and all nations not abandoned to Vice, will love, esteem and admire you, and may the Almighty Ruler of Nations bless you—

John Adams